DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Applicant amends claim 1 by incorporating the limitations of claim 2, and states (pp. 11) that the cited prior art do not teach the amended limitations, in particular, “validating the migration request based on a set of migration records in a data flow blockchain”.
Nelson does not disclose the amended limitations; however, Kozina teaches a data lineage system (i.e., data flow blockchain) that traces lineage (i.e., migration history) of data elements (i.e., objects), mapping source elements in a source table (i.e., source application system) to target elements in a target table (i.e., destination application system) (Kozina: [0004]). A validation module (Kozina: [0037]) reads/tests data values of data records (i.e., migration request) to identify discrepancies in (i.e., validate) associated objects (i.e., migration records) such as a flag, file, link, document etc. (Kozina: [0028]).
In summary, the cited prior art combined teaches the amended limitations of independent claims 1, 11 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson. US patent application 2015/0178014 [herein “Nelson”], and further in view of Kozina et al. US patent application 2014/0114907 [herein “Kozina”].
Claim 1 recites “A method for managing a data object, the method comprising: receiving a migration request for migrating the data object from a source application system to a destination application system;”
Nelson teaches a migration engine that obtains (i.e., receives) a list of data objects to be migrated [0023] that is described by a migration job list (i.e., request), where every migration job indicates the source and destination via a transfer space for an object [0013].
Claim 1 further recites “validating the migration request based on a set of migration records in a data flow blockchain comprising a migration history of the data object being migrated between a plurality of application systems,”
Nelson’s migration engine validates every migration job (i.e., one migration record) in the list against rules on the source and destination data paths and on the associated transfer space. If a rule is violated, the migration job can be removed from the job list [0024].
Nelson does not disclose the limitation when the migration history consists of more than one migration record, e.g., from source A to destination B and then to destination C; however, Kozina teaches a data lineage system (i.e., data flow blockchain) that traces lineage (i.e., migration history) of data elements (i.e., objects), mapping source elements in a source table (i.e., source application system) to target elements in a target table (i.e., destination application system) (Kozina: [0004]). A validation module (Kozina: [0037]) reads/tests data values of data records (i.e., migration request) to identify discrepancies in (i.e., validate) associated objects (i.e., migration records) such as a flag, file, link, document etc. (Kozina: [0028]).
Claim 1 further recites “wherein: the set of migration records comprises a previous migration record associated with a previous migration request executed for the data object, the previous migration record comprises previous source information associated the previous migration request and previous destination information associated with in the previous migration request and the previous destination information specifies the source application system;”
Nelson does not disclose this limitation; however, Kozina traces data lineage through a pathway of one or more transformations (i.e., migration records) performed on a data element (i.e., object) (Kozina: [0025]). In particular, a transformation is a conversion or mapping of a source data element to a target data element; and a lineage is the composition of a pathway of transformations to map the source element of the first transformation to the target element of the last transformation. In order for two consecutive transformations in the pathway to be composable, the target element (i.e., destination information) of the first transformation must Kozina: [0025]).
Claim 1 further recites “adding a migration record associated with the migration request into the data flow blockchain in response to the validation of the migration request; and migrating the data object from the source application system to the destination application system.”
Nelson does not disclose this limitation; however, for every migration job with a pair of source and target elements, Kozina creates a data lineage mapping system record (i.e., migration record) in a data lineage mapping system table, representing the mapping (i.e., migration) of the source elements to the target elements (Kozina: [0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated.
Claims 11 and 20 are analogous to claim 1, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the validating the migration request comprises: determining that the source application system is an owner of the data object based on the previous migration record; in response to the source application system being the owner, determining that the migration request is validated; and in response to the source 
Nelson’s migration job (i.e., request) indicates the data object to be migrated, and the source and destination of the migration, together with other metadata such as the logical group responsible (i.e., owner) for the job, and its associated permissions [0023]. The job is validated against rules on the source and destination data paths, including the associated permissions listed in the job [0024].
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 3, wherein the determining that the source application system is the owner of the data object comprises: determining ownership information from the previous destination information comprised in the previous migration record; and validating that the source application system is the owner of the data object based on the ownership information.”
Nelson teaches claim 3, but does not disclose this claim; however, Kozina traces data lineage through a pathway of one or more transformations (i.e., migration records) performed on a data element (i.e., object) (Kozina: [0025]). In particular, if there is a previous transformation on the same path, then the target element (i.e., destination information) of the previous transformation must be the same as the source element (i.e., source information) of the current transformation, and with the same ownership.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated.
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 1, wherein the adding the migration record associated with the migration request into the data flow blockchain comprises: adding source information associated with the source application system, destination information associated with the destination application system, and a reference to the previous migration record into the migration record.”
Nelson teaches claim 1, where a migration job (i.e., request) indicates the data object to be migrated, and the source and destination of the migration, together with other related metadata [0023].
Nelson does not disclose this claim; however, Kozina generates and stores links (i.e., references) both to upstream (i.e., previous) source data elements (i.e., source information) and to downstream target data elements (i.e., destination information) to trace data lineage information (Kozina: [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated.
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 5, further comprising: adding a reference to metadata of the data object into the migration record, the metadata being stored in a metadata blockchain.”
Nelson’s migration job (i.e., request) contains (i.e., references) metadata about the data object to be migrated, and the source and destination of the migration, together with other migration-related metadata, such as the logical group responsible for the job, transfer space size, resource limitations, etc. [0023].
Claim 16 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 6, further comprising: generating the metadata of the data object based on the data object in the source application system; acquiring the metadata of the data object from the metadata blockchain based on the reference to metadata in the migration record; and wherein migrating the data object from the source application system to the destination application system is only performed in response to a determination that the generated metadata matches the acquired metadata.”
Nelson teaches claim 6, but does not disclose this claim; however, Kozina stores primary links (i.e., generated metadata) between data elements and associated objects at creation time in source/target tables (i.e., application systems); and generates secondary links (i.e., acquired metadata) to provide object visibility for source/target elements within data lineage (i.e., migration records), including upstream/downstream links (Kozina: [0029]).  Kozina detects discrepancies, e.g., mismatch between associated objects referenced by primary and secondary links (Kozina: [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated to eliminate possible data discrepancies among data objects referenced via different paths of metadata.
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 5, further comprising: receiving a query request for querying the migration history of the data object; searching the set of migration records for the migration record, wherein the migration record is associated with the query request;”
Nelson teaches claim 5, but does not disclose this claim; however, Kozina users send a query about a data element to trace data lineage from/to the element (i.e., migration records), or to obtain visibility information about associated objects (Kozina: [0093]). Queries can be programmed using SQL or a custom SAS program (Kozina: [0036]), on source/target tables and the data lineage mapping system table (Kozina: [0004]).
Claim 8 further recites “acquiring a set of historical migration records associated with the data object based on the reference to the previous migration record in the migration record; and acquiring the migration history based on a corresponding source application system and a corresponding destination application system in a corresponding historical migration record in the set of historical migration records.”
Kozina uses a shadow table as an optimized central index to provide efficient lookup and traversal (i.e., search) of (i.e., acquiring) data lineage tracing information (i.e., migration history) between source and target data elements and tables (i.e., application systems) (Kozina: [0072]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that migration history can be queried and analyzed.
Claim 18 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 1, wherein the migrating the data object from the source application system to the destination application system comprises: acquiring a white list, the while list comprising a list of application systems that are allowed to be used as a destination of the migration; and migrating the data object from the source application system to the destination application system in response to a determination that the destination application system is specified in the while list.”
Nelson’s migration engine validates every migration job in the list against rules on the source and destination data paths and on the associated transfer space. Example rules include path exclusivity rule, availability of transfer space, rules on different logical groups, etc. [0024]. A rule can be defined to restrict possible destinations to a subset (i.e., white list).
Claim 19 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The method of claim 1, further comprising: preventing the migration of the data object from the source application system to the destination application system in response to non-validation of the migration request.”
Nelson’s migration engine validates every migration job in the list against rules on the source and destination data paths and on the associated transfer space. If a rule is violated, the migration job can be removed (i.e., prevented) from the job list [0024].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163